                                                                                        -------~-------------------~
                                                                                                                  ----~ ---------1
                 Case 1:18-cv-03997-GHW Document 65 Filed 11/10/20  Page 1 of 1
                                                          LiSDC :-,Dt-~Y                                                         I
                                                                                                                                 i
                                                                            r~'\.f,r-·,    1 ~- ~ ~-· 1' t'T'                    I
                                                                                                                                 ;
                                                                            L..J \./ \__ l) I -.- i 1 ~ i ''l 1
                                                                                                                                 I
UNITED STATES DISTRICT COURT                                                Fl ECTRONIC/\LLY FILED ;
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC r1=:               :
------------------------------------------------------------X
FRITZ T. JARVOIS,                                                           D   ;1~!'E I:1 LE l): ,~~~ .I
                                   Plaintiff.
                 -against-                                                    18    CIVIL 3997 (GHW)

                                                                                   JUDGMENT
CAROLE FERRARA and THOMAS
LIBRETTI.

                                   Defendants.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion and Order dated November 9, 2020, Mr. Jarvois' claims under§ 1981 and § 30 I

of the LMRA as asserted against Ms. Ferrara are dismissed with prejudice. Mr. Jarvois is denied leave to

replead these claims. The Court does not opine on whether Mr. Jarvois might have a viable claim against a

signatory to the collective bargaining agreement under this statute. The Court notes that nothing in the opinion

prevents him from asserting such claim in the future. Mr. Jarvois' claims as asse11ed against Mr. Libretti are

dismissed without prejudice. Mr. Jarvois' state law claims are also dismissed without prejudice. The Court

certifies under 28 U .S.C. § I 9 I 5(a)(3) that any appeal from the Order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S.

438. 444 45 ( 1962). Judgment is entered for Defendant Carole Ferrara; accordingly. this case is closed.

Dated: New York. New York

          November 10, 2020

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                      ?KIJ0ta~
                                                                       Deputy Clerk
